DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 6/17/2022.
Claim 4 has been canceled.  Claims 1-3 and 5-15 are pending, Claims 12-14 are withdrawn, and Claims 1-3, 5-11 and 15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lett et al.  (KR 1001490168 B1) (cited by Applicant) (machine translation attached in prior action) in view of Song (KR 0123413 B1) (cited by Applicant) (machine translation attached in prior action) and Kuo (US 2008/0251537 A1).
Re claim 1, Lee discloses a detergent supply unit (abstract, see generally fig. 1-2) comprising: 
a housing (see figs. 1-2 housing of ref. 184 ); 
a detergent supply container (ref. 200) installable in an accommodating portion of the housing, and accommodating a detergent; 
a detergent mixing tub (ref. 133) in which a part of the detergent is mixed with washing water (via ref. 131); 
a pump (ref. 168) configured to supply the part of the detergent from the detergent supply tub to the detergent mixing tub.
Lee does not explicitly disclose a motor configured to transfer a driving force for driving the pump, wherein the pump comprises a pump handle performing a reciprocating motion by the driving force, and a detergent discharging opening for discharging a part of the detergent is formed at one end of the pump handle, as claimed.
However, Song discloses it is known in the detergent dispensing art (abstract) to provide a motor (ref. 30, e.g. solenoid reciprocated by electrical operation) configured to transfer a driving force for driving the pump (ref. 10), wherein the pump comprises a pump handle (ref. 11 see fig. 2) performing a reciprocating motion by the driving force, and a detergent discharging opening (see fig. 2 outlet of ref. 11, stopper 11 to discharge the antistatic detergent to the outside by pressurization), for discharging the part of the detergent, formed at one end of the pump handle.  
In regards to “wherein the pump handle is rotatable with respect to the detergent supply container when the pump handle does not receive the driving force from the motor”, Examiner notes as seen in Fig. 2 and as described in the description, the pump container 10 is similar to any commonly available liquid hand pumps (e.g. soap, shampoo, dishsoap, lotions etc.) that are generally understood to have a rotatable pump handle, i.e. handle attached to tube surrounded by spring, which enables ease of use from any angle.  Here, when the motor is not engaged with the pump handle, e.g. not depressed or if the bottle is removed from the washing machine, the handle would therefore be free to rotate.  As such, it would have been obvious to one of ordinary skill in the art to adopt commonly available pump mechanisms including the rotatable pump handle for the detergent pump.
Kuo is further cited for explicitly disclosing that commonly available pump dispensers (abstract) for soaps (¶ [0002]) are conventionally known to have rotatable pump handles (see fig. 7 rotation shown by arrows).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the pump of Lee to further include a motor and pump with pump handle, as suggested by Song, in order to provide dosed quantities of detergent in an automated and economically effective manner; and to further have the pump hand free rotatable, as suggested by Kuo, in order to provide easy installation from any position and/or to provide a locking mechanism for transport or when not in use.
Re claims 2-3, Song further discloses wherein the pump further comprises a detergent suction tube (see fig. 2 from ref. 11 into container portion of ref. 10) configured to suck a part of the detergent from the detergent supply container, and wherein the detergent suction tube is located in the inside of the detergent supply container; wherein the pump handle is couplable with the detergent suction tube (see fig. 2), and disposed outside the detergent supply container (see fig. 2).
Re claim 5, Song further discloses wherein the pump further comprises a pump driving shaft (see fig. 2 section immediately between ref. 11 and container of ref. 10) receiving the driving force from the motor, and wherein a part of the pump driving shaft is exposed to the outside of the detergent supply container.
Re claims 8-10, Lee further discloses wherein the detergent mixing tub receives the water from a water supply unit (ref. 131); wherein detergent mixed water mixed in the detergent mixing tub is discharged by a mixed water hose (ref. 132) connected to a bottom of the detergent mixing tub (RE “bottom” this is an obvious rearrangement of parts, in order to ensure full flushing of detergent from the mixing tub.  See MPEP 2144.04(VI)(C)); wherein the detergent mixed water discharged through the mixed water hose is discharged to the washing tub through a detergent case (ref. 114).
Re claim 15¸ Regarding “wherein the detergent accommodated in the detergent supply container is supplied to one of the detergent mixing tub and the washing tub by manual pumping”, as seen in fig. 2 of Song, the handle 11 is easily accessible by hand, as such as adapted from the simple press-pump mechanism of Song, the prior art appears to be capable of “manual pumping”, as claimed, if so desired to add additional detergent over the automated quantity.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, as applied above, and further in view of Ellis (US 2,812,720 A).
Re claims 6-7, Lee/Song discloses as shown above but does not explicitly disclose the motor mechanism, as claimed.  However, Ellis discloses wherein a reciprocating pump motor (ref. 11) further comprises: a driving shaft (inherent in rotational motor, see fig. 1) transferring the driving force through a belt (ref. 13); and a driven shaft (ref. 16, 18) receiving the driving force through the belt, wherein the driving force is transferred to the pump driving shaft through the driven shaft. Re claim 7, Regarding “wherein a part of the driven shaft is exposed to the outside” the mere rearrangement of parts to be within or outside of motor/pump housings is prima facie obvious depending on available space and ease of assembly (see MPEP 2144.04(VI)(C)), and the part of the driven shaft comprises a connector guide (ref. 19) connected to the pump driving shaft (ref. 20).
 At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the motor of Lee/Song to further include a belt, driving shaft and driven shaft, as suggested by Ellis, in order to convert rotational motion to reciprocating motion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, as applied above, and further in view of Maeng (US 2004/0000177 A1).
Re claim 11, Lee/Song discloses as shown above and Lee further discloses a protrusion (ref. 185) formed in the accommodating portion of the housing; a catching portion (see fig. 2 “the detergent container fixing part 185 may be formed variously according to the shape of the detergent container 200 and may fix one side or bottom of the detergent container) formed in the detergent supply container to correspond to the protrusion, but does not explicitly disclose a release button, wherein when the release button is pressed, the protrusion is spaced apart from the catching portion, as claimed.
However, Maeng discloses it is conventionally well-known in the removable detergent container art (abstract) to provide a release button (ref. 15, see fig. 1), wherein when the release button is pressed, the protrusion is spaced apart from the catching portion (protrusion ref. 14 moves away from catching portion ref. 5 when release button 15 pressed; that is, a button to release conventionally known hook/latch). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the protrusion of Lee/Song to further include a release button, as suggested by Maeng, in order to enable easy of removal of the container by retraction of positively locking protrusions.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
In response to Applicant’s as to Song and “the pump handle being rotatable” (Arguments at p. 6), Examiner respectfully disagrees.  At issue is the language “wherein the pump handle is rotatable with respect to the detergent supply container when the pump handle does not receive the driving force from the motor”.  Here, as depicted in Song, the pump is clearly a conventional and widely understood soap, dish/hand-soap, shampoo/conditioner and/or lotion manual hand pump.  Such pumps being obvious and known to those of ordinary skill in the art of dispensing to have a rotatable head/handle for ease of dispensing from any direction.  For the sake of clarity, Examiner has additionally cited a detergent bottle explicitly disclosing this conventional feature.  
With respect to “when the pump handle does not receive the driving force from the motor”, Examiner highlights this is a very broad negative limitation.  Here, the pump handle when not depressed and engaged by the motor would thus be expected to be freely rotatable, e.g. when removed from the washing machine.  Here, Applicant has not claimed any function of the pump handle or the pump handle rotation nor claimed any structure of the motor engagement with the pump that is not satisfied by a freely rotatable, conventionally-known, soap dispenser as shown in Song.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2012001079A1 note laundry detergent in conventional manual pump dispenser.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711